OPINION — AG — THE PROHIBITION OF ADVERTISING OF ALCOHOLIC BEVERAGES IN THIS STATE IS A CONSTITUTIONAL EXERCISE OF THE INHERENT POLICE POWERS OF THIS STATE AS BUTTRESSED THETWENTY-FIRST AMENDMENT OF THE UNITED STATES CONSTITUTION AND DOES NOT CONTRAVENE EITHER THE COMMERCE CLAUSE OF THEFIRST AMENDMENT TO THE UNITED STATES CONSTITUTION. FURTHERMORE, THE ADVERTISING OF ALCOHOLIC BEVERAGES IN THE STATE OF OKLAHOMA EXPRESSLY PROHIBITED AND THE ALCOHOLIC BEVERAGE CONTROL BOARD, TOGETHER WITH ALL OTHER ENFORCEMENT OFFICERS IN THIS STATE, SHOULD EXERCISE THE DILIGENCE NECESSARY TO ENFORCE THE ADVERTISING PROHIBITIONS CONTAINED IN ARTICLE XXVII, SECTION 5 OKLAHOMA CONSTITUTION AND 37 O.S. 1971 516 [37-516] CITE: 37 O.S. 1971 569 [37-569] (KENNETH L. DELASHAW)